                     Case 1:19-cr-10286-PJB Document 19-1 Filed 08/08/19 Page 1 of 2
%.JS45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

Criminal Case Cover Sheet                                                             U.S. District Court - District of Massachusetts


Place of Offense:                            Category No.      i                     Investigating Agency

City       Whitman                                    Related Case Information:


County        Plymoufli                               Superseding Ind./ Inf.                             Case No.
                                                      Same Defendant                              New Defendant
                                                      Magistrate Judge Case Number               19-mj-5050-AJ
                                                      Search Warrant Case Number             see second page
                                                      R 20/R 40 from District of

Defendant Information:


Defendant Name          Matthew Murphy                                            Juvenile:                •     Yes       No
                         Is this person an attorney and/or amember ofany state/federal bar:                •     Yes           No
Alias Name

Address                  rCitv& Stated Whitman, MA

Birth date (Yr only): 1^96 SSN (last4#): 8334            Sex ^             Race: W                     Nationality: USA

Defense Counsel if known:                    Stephen Huggard                         Address stevehuggard@huggardlaw.com

Bar Number                                                                                       470 Atlantic Ave, 4th Floor
                                                                                                 Boston, MA 02210
U.S. Attorney Information:

AUSA          Anne Paruti                                                 BarNumber if applicable          670356

Interpreter:                   Yes      0 No                   List language and/or dialect:
Victims:                 [/lYes • No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)                • Yes 0 No
Matter to be SEALED:                   0     Yes     [7] No
          I [warrant Requested                         • Regular Process                          0 In Custody
Location Status:


Arrest Date                    03/26/2019

[^Already in Federal Custody as of                       03/26/2019                    in         USMS custody

Q Already in State Custody at                                           [^Serving Sentence                 I [\waiting Trial
• onPretrial Release: Ordered by:                                                           on



Charging Document:                      I IComplaint               I IInformation                      0 Indictment
Total #of Counts:                       | |Petty                   I [Misdemeanor                      [7] Felony —
                                              Continue on Page 2 for Entry of U.S.C. Citations

[71       I hereby certify that thecase numbers ofany prior proceedings before a Magistrate Judge are
          accurately set forth above.

Date:      08/08/2019                              Signature of AUSA
                     Case 1:19-cr-10286-PJB Document 19-1 Filed 08/08/19 Page 2 of 2

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse


District Court Case Number (To be filled in by deputy clerk):
Name of Defendant


                                                                     U.S.C. Citations

                 Index Key/Code                                     Description of Offense Charged                      Count Numbers

Set 1     18 use 2251(a) and(e)                      Sexual exploitation of children                              1-5


Set 2     18 use 2253                                 Criminal forfeiture allegation

Sets


Set 4


Set 5


Set 6


Set 7


Set 8


Set 9


Set 10


Set 11


Set 12


Set 13


Set 14


Set 15

ADDITIONAL INFORMATION:                            This case hasbeen assigned to U.S. Magistrate Judge Johnstone of theDistrict of
New Hampshire. Chief Judge USDC-NH McCafferty ordered all original motions, pleadings, and other documents to be filed with the

USDC-MA clerk. See 19-m.i-5060-AJ (previously JGD), Doc. 16. Search Warrants: 19-m.i-5123, 5124, 5125, 5126,5127, 5128-AKJ.



USAMA CRIM- Criminal Case Cover Sheet.pdf 3/4/2013
